UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2145



JOHN JETER,

                                              Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 99-15017)


Submitted:    January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Jeter, Appellant Pro Se. Richard Farber, Marion Elizabeth
Erickson, Patricia McDonald Bowman, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Jeter appeals from the tax court’s order upholding the

Commissioner of Internal Revenue’s determination of a deficiency in

his 1997 personal income taxes.       We have reviewed the record and

the tax court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the tax court.      Jeter v. Comm’r of

Internal Revenue, No. 99-15017 (U.S.T.C. Aug. 14, 2001 & Sept. 5,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             AFFIRMED




                                  2